Exhibit 10.1

EXECUTION VERSION

THIRD SUPPLEMENTAL INDENTURE

THIS THIRD SUPPLEMENTAL (this “Third Supplemental Indenture”) dated as of July
25, 2007, among VELOCITY EXPRESS CORPORATION, a Delaware corporation (the
“Company”), and WELLS FARGO BANK, N.A., a national banking association (the
“Trustee”), to the INDENTURE, dated as of July 3, 2006, among the Company, the
guarantors party thereto and the Trustee, pursuant to which the Company issued
$78,205,000 in aggregate principal amount of 12.0% Senior Secured Notes due 2010
(the “Notes”), as amended by the First Supplemental Indenture, dated as of
August 17, 2006, and the Second Supplemental Indenture, dated as of December 22,
2006 (as so amended by the First Supplemental Indenture and the Second
Supplemental Indenture, the “Indenture”).

RECITALS

WHEREAS, the Company wishes to amend the Indenture to (1) reduce the requirement
that the Company maintain at all times cash and Cash Equivalents subject to
specified liens under the Minimum Cash covenant in Section 4.21 of the Indenture
to $4.0 million subject to certain conditions, (2) waive the application of the
requirement in the Limitation on Incurrence of Additional Indebtedness and
Issuance of Preferred Stock covenant in Section 4.09 of the Indenture regarding
the reduction of the credit facility basket contained in clause (i) of the
second paragraph thereof with respect to the sale of the Company’s Canadian
subsidiary and (3) waive the application of the Limitation on Asset Sales
covenant in Section 4.12 of the Indenture that requires a permanent reduction in
credit facilities from the Net Proceeds of Asset Sales with respect to the sale
of the Company’s Canadian subsidiary;

WHEREAS, in consideration for such amendments and waivers, the Company wishes to
increase the interest rate on the Notes from 12.0% to 13.0% per year by an
allonge to the existing note;

WHEREAS, Sections 8.2(a) of the Indenture provides that, with the consent of
Holders of at least 50% in aggregate principal amount of the Notes (the
“Requisite Consents”), the Company and the Trustee shall be entitled to execute
supplemental indentures adding any provisions to or changing in any manner or
eliminating any provision of the Indenture or any Security Document or modifying
the rights of such Holders (with certain exceptions not relevant to this Third
Supplemental Indenture); and

WHEREAS, the Company has solicited consents from Holders of the Notes to approve
the amendments to the Indenture set forth herein (the “Proposed Amendments”),
upon the terms and conditions and subject to the conditions set forth in the
Consent Solicitation Statement, dated July 2, 2007, as amended by the Amendment
to the Consent Solicitation Statement, dated July 6, 2007; and

WHEREAS, the Company has received and delivered to the Trustee the Requisite
Consents to effect the Proposed Amendments under the Indenture; and

WHEREAS, all things necessary to make this Third Supplemental Indenture a valid
agreement of the Company in accordance with its terms have been done.



--------------------------------------------------------------------------------

NOW, THEREFORE, THIS THIRD SUPPLEMENTAL INDENTURE WITNESSETH:

For and in consideration of the premises, it is mutually covenanted and agreed,
for the equal and proportionate benefit of all Noteholders, as follows:

ARTICLE I

AUTHORIZATIONS

1.1 Effectiveness and Effect

(a) This Third Supplemental Indenture shall become effective upon the receipt
and delivery of the requisite consents to the Trustee, and execution of this
Supplemental Indenture and the allonge in the form attached hereto as Exhibit A
(the “Allonge”) by the Company and the Trustee. Upon execution and delivery of
this Third Supplemental Indenture, the Indenture shall be modified, amended and
supplemented in accordance with this Third Supplemental Indenture, and all the
terms and conditions of both shall be read together as though they constitute
one instrument, except that, in the case of conflict, the provisions of this
Third Supplemental Indenture will control. In the case of a conflict between the
terms and conditions contained in the Notes and those contained in the
Indenture, as modified, amended and supplemented by this Third Supplemental
Indenture, the provisions of the Indenture, as modified, amended and
supplemented by this Third Supplemental Indenture, shall control. Each of the
Indenture, as modified, amended and supplemented by this Third Supplemental
Indenture, and the Note as amended by the Allonge are hereby ratified and
confirmed, in all respects, and shall remain in full force and effect and shall
bind every Holder of Notes.

(b) In case any provision of this Third Supplemental Indenture shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby. The
Section headings in the Third Supplemental Indenture has been inserted for
convenience and reference only, are not to be considered a part of hereof or
thereof and shall in no way modify or restrict any of the terms or provisions
hereof or thereof.

(c) On and after the date hereof, all references to the Indenture in the
Indenture or in any agreement, document or instrument delivered in connection
therewith or pursuant thereto shall be deemed to refer to the Indenture as
modified, amended and supplemented by this Third Supplemental Indenture.

ARTICLE II

AMENDMENTS TO INDENTURE

2.1 Section 4.21 of the Indenture (“Minimum Cash”) is hereby amended and
restated in its entirety as follows:

SECTION 4.21. Minimum Cash.

The Company and its Restricted Subsidiaries shall maintain at all times cash and
Cash Equivalents which are subject to the perfected Lien created in favor of the
Trustee for the benefit of the Holders pursuant to the Security Documents (in
each case, free of Liens other

 

2



--------------------------------------------------------------------------------

than (i) Security Document Liens as aforesaid, (ii) rights of setoff of the
applicable depository bank or securities intermediary, and (iii) the Senior Lien
as, when and to the extent applicable pursuant to the Intercreditor Agreement)
of not less than the following:

(i) $7.5 million for the first twelve months after the Merger Closing shall have
occurred and $8.5 million from and after the first anniversary of the Merger
Closing, increasing by $1.0 million on each anniversary of the Merger Closing
until the Maturity Date; or

(ii) $4.0 million (a) temporarily for and as of the fiscal quarters of the
Company ending September 30, 2007, December 31, 2007 and March 31, 2008, and
until the financial statements for the fiscal quarter ending March 31, 2008, are
final and available (but, subject to clause (b) below, no later than May 15,
2008), if the Company raises at least $3.0 million in gross proceeds in cash
from one or more offerings of equity or equity-linked securities by July 31,
2007 (which shall include for this purpose the exercise of warrants of the
Company, but shall not include the purchase by management and key advisors of
common stock, as announced by the Company on June 18, 2007), and
(b) permanently, if the condition in the immediately preceding clause (a) is
satisfied by July 31, 2007 and the Company achieves at least $2.5 million of
Consolidated Cash Flow (as defined in the Indenture) on average for each of the
three fiscal quarters referred to in the immediately preceding clause (a).

For the avoidance of doubt:

(1) with respect to the immediately preceding clause (a), paragraph (ii) of this
covenant shall govern instead of paragraph (i) of this covenant, if and as soon
as such gross proceeds are raised, which means that if such gross proceeds are
raised by July 31, 2007, paragraph (ii) will govern for the September 30, 2007
fiscal quarter and the remaining fiscal quarters; and

(2) with respect to the immediately preceding clause (b), if the condition set
forth in clause (a) is not satisfied by July 31, 2007, then there will not be
either a temporary reduction as contemplated by clause (a) or a permanent
reduction as contemplated by clause (b).

If the Company satisfies the conditions specified in clause (ii)(a) or
(b) above, it shall deliver an Officers’ Certificate to the Trustee as to its
satisfaction of such conditions in form and substance reasonably satisfactory to
the Trustee.

2.2 The second paragraph of Section 4.09 of the Indenture (the “Limitation on
Increase of Additional Indebtedness and Issuance of Preferred Stock”) is hereby
amended and restated in its entirety as follows:

(i) the incurrence or existence of Indebtedness constituting, at any time or on
or after the Issue Date (but only as and when permitted to be incurred
thereafter in accordance with all applicable conditions and limitations
contained in 4.16 and in no event in an aggregate outstanding principal balance
amount exceeding the Applicable Facility Cap), Senior

 

3



--------------------------------------------------------------------------------

Facility Obligations less 50% of the aggregate amount of any repayments of term
Indebtedness under Senior Facility Obligations and all repayments of revolving
credit Indebtedness under such Senior Facility Obligations effected with a
corresponding commitment reduction under such Senior Facility Obligations
pursuant to clause (a) of the second paragraph of 4.12; provided that, any such
reduction (as set forth in the clause beginning with the word “less”) would not
occur with respect to the receipt of proceeds from any sale or transfer, by
whatever means, of the capital stock or assets of USDS Canada Ltd., a Canadian
corporation and an indirect subsidiary of the Company, and its subsidiary (the
“Canadian Sale”);

2.3 The second paragraph of Section 4.12 of the Indenture (the “Limitation on
Asset Sales”) is hereby amended and restated in its entirety as follows:

(a) to permanently repay, first, any Senior Facility Obligations then
outstanding, or, thereafter, outstanding Applicable Pari Passu Indebtedness (and
to permanently reduce in corresponding amounts commitments with respect thereto
in the case of revolving borrowings); provided that, such repayment and
corresponding reduction would not apply with respect to the Net Proceeds from
the Canadian Sale; or

2.4 The third paragraph of Section 4.12 of the Indenture (the “Limitation on
Asset Sales”) is hereby amended and restated in its entirety as follows:

Pending the final application of any such Net Proceeds, the Company may
temporarily reduce the revolving Indebtedness included among the Senior Facility
Obligations or otherwise invest such Net Proceeds in any manner that is not
prohibited by this Indenture. Any Net Proceeds from Asset Sales that are not
applied or invested as provided in the first sentence of this paragraph will be
deemed to constitute “Excess Proceeds.” Subject in all respects to any election
by the Majority Holders to, in lieu of any Asset Sale Offer as described in this
Section 4.12, cause a permanent reduction in the Applicable Facility Cap as
provided in Section 4.16(c) in an amount corresponding to the cumulative Excess
Proceeds accruing to the Company and/or Restricted Subsidiaries since the Issue
Date (but only to the extent that such cumulative Excess Proceeds amount exceeds
the $1 million threshold for an Asset Sale Offer Trigger Date in accordance with
the following provisions), on any date that the aggregate amount of Excess
Proceeds under this Indenture exceeds $1 million (an “Asset Sale Offer Trigger
Date”), the Company will be required to make an offer to all Holders of Notes
issued under this Indenture (an “Asset Sale Offer”) to purchase the maximum
principal amount of Notes and, if the Company is required to do so under the
terms of any other Indebtedness on a pro rata basis with the Notes that may be
purchased out of the Excess Proceeds, at a purchase price in cash in an amount
equal to 100% of the principal amount thereof plus accrued and unpaid interest,
if any, thereon, to the date of purchase in accordance with the procedures set
out in this Indenture; provided that, any such permanent reduction of the
Applicable Facility Cap would not be required with respect to the Net Proceeds
from the Canadian Sale and none of the Net Proceeds from the Canadian Sale will
be deemed to constitute Excess Proceeds. To the extent that the aggregate amount
of Notes (and any Other Indebtedness subject to such Asset Sale Offer) tendered
pursuant to such Asset Sale Offers is less than the Excess Proceeds, the Company
may, subject to the other terms of this Indenture, use any remaining Excess
Proceeds for

 

4



--------------------------------------------------------------------------------

any purpose not prohibited by this Indenture. If the aggregate principal amount
of Notes surrendered by Holders thereof in connection with any Asset Sale Offer
exceeds the amount of Excess Proceeds, the Trustee shall select the Notes to be
purchased on a pro rata basis; provided that no Note shall be repurchased in
part if the remaining balance thereof would be less than $1000. Upon completion
of the offer to purchase made under this Indenture, the amount of Excess
Proceeds that was the subject of such offer to purchase shall be reset at zero.

2.5 Section 4.16(c) of the Indenture (the “Conditions and Limitations Regarding
Senior Facility Obligations”) is hereby amended and restated in its entirety as
follows:

(c) The Intercreditor Agreement provides that the maximum amount of Senior
Facility Obligations permitted thereunder shall be permanently reduced by
amounts applied from time to time to repay principal of the Senior Facility
Obligations (other than pursuant to any initial or subsequent refinancing in
whole or in part), which are accompanied by a permanent reduction in the
revolving credit commitment under the Senior Facility Agreement, and the Company
and each Restricted Subsidiary agrees that as between the Company and the
Restricted Subsidiaries, on one hand, and the Trustee and the Noteholders, on
the other hand, the amount of the Senior Facility Obligations that are permitted
to be incurred under Section 4.09 and Section 4.16 shall be permanently reduced
by any such reduction in the maximum amount of Senior Facility Obligations
permitted under the Intercreditor Agreement; provided that, proceeds from the
Canadian Sale pursuant to Section 4.09(i) and Section 4.12(a) shall only result
in temporary reductions in the Senior Facility Obligations and the revolving
credit commitment;

ARTICLE III

MISCELLANEOUS

3.1 Counterparts. This Third Supplemental Indenture may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute the same instrument.

3.2 Conflict with the Trust Indenture Act. If any provision of this Third
Supplemental Indenture limits, qualifies or conflicts with any provision of the
Trust Indenture Act (the “TIA”) that is required under the TIA to be part of and
govern any provision of this Third Supplemental Indenture, the provision of the
TIA shall control. If any provision of this Third Supplemental Indenture
modifies or excludes any provision of the Third Supplemental Indenture that may
be so modified or excluded, the provision of the TIA shall be deemed to apply to
the Indenture as so modified or to be excluded by this Third Supplemental
Indenture, as the case may be.

3.3 Successor; Benefits of Third Supplemental Indenture, etc. All agreements of
the Company in this Third Supplemental Indenture shall bind their respective
successors. Nothing in this Third Supplemental Indenture or the Notes, express
or implied, shall give to any Person, other than the parties hereto and thereto
and their respective successors hereunder or thereunder and the Holders of the
Notes, any benefit of any legal or equitable right, remedy or claim under the
Indenture, this Third Supplemental Indenture or the Notes.

 

5



--------------------------------------------------------------------------------

3.4 Certain Duties and Responsibilities of the Trustee. In entering into this
Third Supplemental Indenture, the Trustee shall be entitled to the benefit of
every provision of the Indenture relating to the conduct or affecting the
liability or affording protection to the Trustee, whether or not elsewhere
herein so provided.

3.5 Governing Law. The internal law of the state of New York shall govern and be
used to construe this Third Supplemental Indenture.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Third Supplemental Indenture to
be duly executed as of the date first written above.

 

THE COMPANY

VELOCITY EXPRESS CORPORATION

By:

 

/s/ Mark T. Carlesimo

Name:

 

Mark T. Carlesimo

Title:

 

Secretary and General Counsel

THE SUBSIDIARY GUARANTORS

VELOCITY EXPRESS, INC.

VXP MID-WEST, INC.

VELOCITY SYSTEMS FRANCHISING CORPORATION INC.

VELOCITY EXPRESS LEASING, INC.

VXP LEASING MID-WEST, INC.

CD&L, INC.

By:

 

/s/ Mark T. Carlesimo

Name:

 

Mark T. Carlesimo

Title:

 

Secretary



--------------------------------------------------------------------------------

THE TRUSTEE

WELLS FARGO BANK, N.A., as Trustee

By:

 

/s/ Lynn M. Steiner

 

Name:

 

Lynn M. Steiner

Title:

 

Vice President



--------------------------------------------------------------------------------

Exhibit A

ALLONGE TO NOTE

Allongeto the 12.0% Senior Secured Notes due 2010, dated as of July 3, 2006 (the
“Notes”) in the principal amount of $78,205,000 (the “Note”) issued by VELOCITY
EXPRESS CORPORATION. From and after the date of this Allonge, the interest rate
of the Notes shall be 13.0% per annum.

Dated July 25, 2007.

 

VELOCITY EXPRESS CORPORATION, as issuer

By:

 

/s/ Mark T. Carlesimo

 

Name:

 

Mark T. Carlesimo

Title:

 

Secretary and General Counsel